Jackson, C. J.
1. AArhilst ordinarily a party can not put his general character in issue unless it be assailed, yet where the very nature of the cause and the allegations in the libel make the attack upon his character, he may take the initiative and prove good character. AVhere a libel for divorce was based on cruel treatment of the wife, consis'ing in forced, vulgar and excessive use of the husband’s marital rights and the threat of introducing lewd women, such a charge involved the char acter of the husband, and he could introduce evidence of good character. Code, §3757.
2. There is no error in confining a witness who conversed with the respondent to his sayings, and in declining to admit the impressions made upon his mind, under the facts elicited from the witness complained of in this case.
3. The charge substantially covers the requests and the facts are overwhelmingly in favor of the respondent, and any divergence from the request is not sufficient to require a new trial.
Hatcher & Peabody, for plaintiff in error.
W. A. Little, for defendant.
4. If letters written by the wife to the husband after their separation were admissible on the trial of a libel for divorce brought by her against him, they were not sufficient in this case to alter the verdict. Nor could the newly discovered evidence have that effect.
Judgment affirmed